Reeves, Associate Justice.
I concur in overruling the motion for rehearing and that the judgment of the District Court should be reversed because the lands were not subject to location and survey. My opinion is not based on any want of jurisdiction of the District Court to award the writ of mandamus against the Commissioner of the Land Office in a proper case. I refer to my dissenting opinion in the case of Bledsoe v. The International Railroad Company for my views on this question, and concur generally with Justice Moore in his opinion in the present case.